Case 1:20-cv-02007-SEB-TAB Document 38 Filed 10/05/20 Page 1 of 2 PageID #: 810




                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF INDIANA
                          INDIANAPOLIS DIVISION

 COMMON CAUSE INDIANA;                          )
 INDIANA STATE CONFERENCE OF THE                )
 NAACP,                                         )
           Plaintiffs,                          )
                                                )
       v.                                       ) Case No.: 1:20-cv-02007-SEB-TAB
                                                )
 CONNIE LAWSON, in her official capacity        )
 as the Indiana Secretary of State, PAUL        )
 OKESON, S. ANTHONY LONG,                       )
 SUZANNAH WILSON OVERHOLT, and                  )
 ZACHARY E. KLUTZ, in their official            )
 capacities as members of the                   )
 Indiana Election Commission,                   )
                                                )
              Defendants.                       )

                  NOTICE OF SUPPLEMENTAL AUTHORITY

       Defendants, by counsel, respectfully submit this notice of supplemental from

 the Eleventh Circuit in The New Georgia Project et al. v. Raffensperger, et al., No.

 20-13360 (11th Cir. October 2, 2020). There, a district court issued a preliminary

 injunction requiring Georgia officials to count all ballots postmarked and received

 within three days of Election Day, rather than only those received by 7:00 p.m. on

 Election Day, as prescribed by O.C.G.A. §21-2-386(a)(1)(F) and §21-2-403.

       On October 2, 2020, shortly after Defendants in this case filed their motion to

 stay this Court’s preliminary injunction, the Eleventh Circuit granted the State

 Defendants’ Motion for Stay. Exhibit A. It concluded that Georgia’s absentee ballot

 deadline, in light of the State’s compelling interest in conducting elections, imposes

 only reasonable burdens on voting and passes the Anderson/Burdick test. Ex. A at


                                            1
Case 1:20-cv-02007-SEB-TAB Document 38 Filed 10/05/20 Page 2 of 2 PageID #: 811




 2-4. The court also observed that federal courts should not mandate new election

 rules at the last minute, especially where ballots have already been printed and

 mailed out to voters, such that a stay was in the public interest to avoid voter

 confusion in the middle of the election. Ex. A at 9-10.

       The Indiana ballot receipt deadline at issue in this case is materially

 indistinguishable from the Georgia statute at issue in The New Georgia Project, and

 the Eleventh Circuit’s stay order directly supports state defendants’ arguments in

 support of a state in this case.


                                          Respectfully submitted,

                                          CURTIS T. HILL, JR.
                                          Indiana Attorney General
                                          Attorney No. 13999-20

 Date: October 5. 2020              By:   Jefferson S. Garn
                                          Deputy Attorney General
                                          Attorney No. 29921-49

                                          Thomas M. Fisher
                                          Solicitor General
                                          Attorney No. 17979-49

                                          Kian J. Hudson
                                          Deputy Solicitor General
                                          Attorney No. 32829-02

                                          Julia C. Payne
                                          Deputy Attorney General
                                          Attorney No. 34728-53

                                          Courtney L. Abshire
                                          Deputy Attorney General
                                          Attorney No. 35800-49




                                            2
